t c memo united_states tax_court kenneth h and susan w beard petitioners v commissioner of internal revenue respondent docket no filed date robert e mckenzie and adam s fayne for petitioners thomas d yang for respondent memorandum opinion haines judge in a notice_of_deficiency sent date respondent determined that petitioner kenneth beard mr beard had overstated his basis in two s_corporations sold during the taxable_year thus causing an understatement of gross_income by more than percent of the amount stated in petitioners’ return the issue for decision is whether under those circumstances petitioners omitted income giving rise to an extended 6-year period of limitations this issue has been presented by petitioners’ motion for summary_judgment under rule and respondent’s notice of objection and supplemental briefs from both parties background for purposes of the pending motion the following facts have been assumed at the time they filed their petition petitioners resided in illinois mr beard was a majority shareholder in two s_corporations mmcd inc mmcd and mmsd inc mmsd mr beard had a 76-percent stock ownership_interest in each entity on date petitioners entered into short_sales whereby they borrowed u s treasury notes from a third party and sold them for cash to another third party these sales generated dollar_figure in cash on date petitioners used this cash to buy more treasury notes in two transactions of dollar_figure and dollar_figure on the same day petitioners transferred to mmcd and mmsd the purchased treasury notes of dollar_figure and dollar_figure respectively together with the short positions the obligation 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar following the short_sale to replace the borrowed securities on the same day mmcd and mmsd sold their treasury notes and closed the short positions on the treasury notes for dollar_figure and dollar_figure respectively on date mr beard sold his entire_interest in mmcd and in mmsd to unicom an unrelated third-party purchaser for dollar_figure and dollar_figure respectively on date petitioners jointly filed their federal_income_tax return on their schedule d capital_gains_and_losses petitioners claimed a cost_basis of dollar_figure in mmcd and dollar_figure in mmsd and net gains from the sales of the shares of dollar_figure and dollar_figure respectively petitioners also reported gross_proceeds from the sale of treasury notes of dollar_figure a cost_basis of dollar_figure and a resulting net_loss of dollar_figure there is no indication on schedule m-2 analysis of accumulated_adjustments_account other adjustments account and shareholders’ undistributed_taxable_income previously taxed of the income_tax return of either mmcd or mmsd that the s_corporations had assumed the liability to cover the short position in treasury notes on date respondent issued a notice_of_deficiency reducing petitioners’ bases in the mmcd and mmsc stock by dollar_figure and dollar_figure respectively the result was a dollar_figure increase in the capital_gain from the sale respondent contends that the bases in the mmcd and mmsc stock were inflated because they were not reduced by the liability to close the short position on date petitioners filed a timely petition with this court on date petitioners filed a motion for summary_judgment on the ground that the notice_of_deficiency was issued after the period of limitations had expired petitioners contend that overstatement of basis is not an omission from gross_income for purposes of the extended period of limitations under sec_6501 on date respondent filed his notice of objection to petitioners’ motion agreeing that the material facts necessary to determine whether petitioners actions constitute an omission from gross_income are not in dispute respondent contends however that there is a genuine issue of fact as to whether the notice_of_deficiency was timely issued under sec_6501 2respondent also disallowed dollar_figure of petitioners’ itemized_deductions discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact 85_tc_812 85_tc_527 the court will view any factual material and inferences in the light most favorable to the nonmoving party dahlstrom v commissioner supra pincite naftel v commissioner supra pincite under the general_rule set forth in sec_6501 the internal_revenue_service is required to assess the tax or send a notice_of_deficiency within years after a federal_income_tax return is filed sec_6501 extends the limitations_period to years if the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return sec_6501 was first enacted as sec_275 of the revenue act of revenue act ch 48_stat_745 see 464_us_386 in congress made several changes to this provision see h rept 83d cong 2d sess a414 s rept 83d cong 2d sess sec_6501 provides an exception to the general definition of gross_income stating that in the case of a trade_or_business the term ‘gross income’ means the total of the amounts received or accrued from the sale_of_goods or services prior to the diminution by the cost of such sales or services also sec_6501 provides a safe_harbor for a taxpayer who otherwise has made a substantial omission stating that in determining the amount omitted from gross_income there shall not be taken into account any amount which is omitted from gross_income stated in the return if such amount is disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item respondent argues that the overstatement of basis in a context outside of the sale_of_goods or services should constitute an omission from gross_income and thus trigger the 6-year limitations_period under sec_6501 3respondent also argues alternatively that petitioners’ transfer of treasury notes to the s_corporations should be recast as bona_fide and that petitioners’ two s_corporations omitted income from their returns by failing to report the close of their short positions see sec_1_1233-1 income_tax regs in a short_sale the timing of gain_or_loss recognition remains open continued in 357_us_28 the supreme court interpreting sec_275 of the revenue act the predecessor of sec_6501 held that the extended period of limitations applies to situations where specific income receipts have been left out in the computation of gross_income and not when an understatement of gross_income resulted from an overstatement of basis the facts of colony dealt with a taxpayer who developed and sold lots in a subdivision id pincite in 128_tc_207 affd 568_f3d_767 9th cir a partnership bakersfield which owned oil_and_gas property used the internal revenue code’s partnership_termination and transfer provisions to increase its basis in that property before selling it to a third party in the commissioner issued a notice of final continued until the seller closes the sale by replacing the borrowed property 51_tc_235 affd 423_f2d_485 4th cir respondent contends that if petitioners’ bases in the s_corporations were increased by their transfer of treasury notes to mmcd and mmsd the s_corporations should have recognized gain of dollar_figure when they closed the short_sale obligation respondent’s reasoning is flawed however as his analysis does not take into account the transfer of petitioners’ short_sale obligation to mmcd and mmsd which lowered petitioners’ bases in both s_corporations by the same amount their bases were raised through the transfer of the treasury notes see revrul_95_45 1995_1_cb_53 ultimately respondent’s alternative argument results in the same overstatement of basis issue present in the notice_of_deficiency 4specifically four of the seven partners in bakersfield took the following steps to increase bakersfield’s zero basis in continued partnership administrative adjustment fpaa almost years after bakersfield filed its return for and bakersfield contended that the fpaa was untimely under colony because bakersfield did not omit any income receipt or accrual in its computation of gross_income we held that the supreme court’s decision in colony applied and bakersfield’s overstatement of basis did not trigger the extended limitations_period bakersfield energy partners lp v commissioner supra pincite as part of our holding we stated that neither the language or the rationale of colony inc can be limited to the sale_of_goods or services by a trade_or_business id pincite respondent contends that bakersfield was wrongly decided and that colony should be limited to cases where the taxpayer i sec_4 continued its oil_and_gas property the four partners formed a new partnership bakersfield resources l l c resources the four partners sold their partnership interests in bakersfield to resources for dollar_figure the four partners held a collective majority stake in bakersfield and thus caused a technical_termination of the bakersfield partnership and the formation of a new partnership in which resources held a majority interest under sec_708 the new bakersfield partnership elected to increase its basis in partnership assets by the dollar_figure sale price of the partnership interests sold to resources following the transfer of partnership_interest pursuant to sec_754 and sec_743 bakersfield allocated dollar_figure of its new dollar_figure basis to its oil_and_gas property and the rest to its other assets bakersfield sold its oil_and_gas property to a third party for dollar_figure involved in the sale_of_goods and services first respondent argues that colony’s interpretation of sec_275 of the revenue act is not binding because its successor statute sec_6501 is materially different the materiality argument second respondent argues that colony interpreted sec_275 of the revenue act as having the same meaning as sec_6501 and thus colony should apply only to taxpayers who realize gross_receipts from sales or services in the course of a trade_or_business the interpretation argument the commissioner raised these same arguments with regard to bakersfield in the court_of_appeals for the ninth circuit bakersfield energy partners lp v commissioner f 3d pincite addressing the materiality argument the court_of_appeals for the ninth circuit noted that congress did not change the language in the body of sec_6501 which is identical to the 5several cases have questioned the continuing viability of 357_us_28 in the light of the amendments to sec_6501 for example in 273_f3d_402 n 1st cir affg tcmemo_2000_286 the court_of_appeals for the first circuit stated that whether colony’s main holding carries over to sec_6501 is at least doubtful suggesting that the supreme court’s gross_income_test applies only to sales of goods and services covered by sec_6501 but not to other types of income that position however was not adopted by other courts of appeals most recently the court_of_appeals_for_the_federal_circuit determined that there was no basis for limiting colony’s holding concerning the ‘omits from gross income’ language of sec_275 to sales of goods or services by a trade_or_business salman ranch ltd v united_states __ f 3d __ fed cir date slip op pincite language in sec_275 of the revenue act that the supreme court construed in colony id pincite addressing the interpretation argument the court_of_appeals noted that the supreme court expressly avoided construing the code and did not even hint that its interpretation of sec_275 of the revenue act was limited to cases in which the taxpayer was engaged in a trade_or_business id pincite we believe that it would be inappropriate to distinguish and diminish the supreme court’s holding in colony bakersfield energy partners lp v commissioner t c pincite the principles of colony apply where a taxpayer overstates his basis in both colony and bakersfield the taxpayers artificially inflated their bases in assets that were subsequently sold although colony dealt with the sale of land and bakersfield with the sale 6the court_of_appeals for the ninth circuit also dismissed the commissioner’s sub-argument that applying colony to the code would render sec_6501 superfluous sec_6501 requires a comparison of two numbers the gross_income omitted with the gross_income stated in the return if the first number divided by the second number is greater than then the 6-year limitations_period applies because sec_6501 changes the definition of gross_income for taxpayers in a trade_or_business it potentially affects both the numerator the omission from gross_income and the denominator the total gross_income stated in the return colony’s holding however affects only the numerator by defining what constitutes an omission from gross_income 568_f3d_767 9th cir affg 128_tc_207 of oil_and_gas property in neither case did the taxpayer fail to report gross_income on a return for purposes of the extended limitations_period we assume that petitioners overstated the bases of their s_corporations on their return under colony and bakersfield petitioners did not omit income from their return such as would subject them to the extended period of limitations accordingly petitioners’ motion for summary_judgment will be granted in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
